Citation Nr: 0400338	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-03 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel








INTRODUCTION

The appellant is the daughter of the veteran who is reported 
to have had active service during the Vietnam era.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which determined that the appellant was not 
eligible for DEA benefits under Chapter 35, Title 38, United 
States Code.


FINDINGS OF FACT

1.  The appellant was born in July 1974 and is the daughter 
of the veteran.

2.  The veteran was awarded a permanent and total disability 
rating based on a service-connected disability effective 
January 31, 2001.

3.  In August 2001, the RO received the appellant's original 
VA Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance, relating to a program of education 
she intended to pursue with an expected date of enrollment of 
August 2001.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35 
have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 
C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DEA benefits under Chapter 35, Title 
38, United States Code.  For the reasons set forth below, the 
Board finds that she is not entitled to such benefits as a 
matter of law. 

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021 (2003).  However, eligibility for Chapter 
35 benefits requires that appellant not reach his or her 26th 
birthday before the effective date of a finding of permanent 
total service-connected disability.  38 C.F.R. § 21.3040(c) 
(2003).

The evidence in this case shows that the appellant is the 
daughter of the veteran and was born in July 1974.  The 
veteran was awarded a permanent and total disability rating 
based on a service-connected disability effective January 31, 
2001.  In August 2001, the RO received the appellant's 
original VA Form 22-5490, Application for Survivors' and 
Dependents' Educational Assistance, relating to a program of 
education she intended to pursue with an expected date of 
enrollment of August 2001.

Since the appellant is the veteran's daughter, the 
eligibility provisions of 38 C.F.R. § 21.3041 are applicable 
to this case.  Unfortunately, the appellant reached her 26th 
birthday in July 2000, which is prior to the effective date 
concerning the veteran's award of a permanent and total 
disability rating based on a service-connected disability, 
which was January 31, 2001.  Consequently, the Board finds 
that the appellant is not entitled to DEA benefits under 
Chapter 35 as a matter of law.

The appellant's only argument is that she was initially told 
by VA that she would be entitled to education assistance 
under Chapter 35.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that 
"[e]rroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  McTighe 
v. Brown, 7 Vet. App. 29, 20 (1994), relying upon OPM v. 
Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed. 387 (1990).  
The Board further notes that appellant does not qualify for 
an extension of what would have been her delimiting date (her 
26th birthday in July 2000) because she would have had to 
have commenced a program of education in the Chapter 35 
program prior to her 26th birthday.  See 38 C.F.R. § 
21.3041(e) (2003).  

In conclusion, the Board finds that the appellant is simply 
not eligible for Chapter 35 benefits.  As the disposition of 
this claim is based on the law and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
VCAA essentially clarifies VA's duty to notify claimants of 
any information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist.  However, the 
Court has specifically held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Accordingly, the VCAA is inapplicable to this case.









ORDER

Entitlement to payment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



